Case 5:17-ml-02792-D Document 136-2 Filed 12/05/18 Page 1 of 3




                EXHIBIT 1
 Case 5:17-ml-02792-D Document 136-2 Filed 12/05/18 Page 2 of 3
   NOTICE OF PROPOSED CLASS ACTION                   In re: Samsung Top-Load Washing Machine
             SETTLEMENT                              Marketing, Sales Practices and Products Liability
                                                     Litigation
  You may be eligible for                            Settlement Administrator
                                                     P.O. Box xxxx
  compensation and other                             City, State xxxx-xxxx
benefits from a class-action
settlement involving certain
    Samsung top-loading                              <<ScanString>>
     washing machines.                               Postal Service: Please do not mark barcode
                                                     Claim#: XXX - <<AccountID>>-<<NoticeID>>
   For more information on the proposed              <<First Name>> <<LastName>>
   Settlement, including your rights and             <<Attention>>
options, Claim Forms and an Opt-out Form,            <<Address1>>
 visit www.[XXXX].com or call 1-XXX-                 <<Address2>>
                                                     <<City>>, <<State>>, <<Zip>>
              XXX-XXXX.
                                                     <<Country>>
Do not contact the Court, Samsung, or any retailer
or servicer for information about the Settlement.
  Case 5:17-ml-02792-D Document 136-2 Filed 12/05/18 Page 3 of 3
A Settlement has been reached in class-action lawsuits against Samsung Electronics America, Inc., Samsung Electronics Co.,
Ltd., Best Buy Co., Inc., The Home Depot, Inc., Lowe’s Companies, Inc., and Lowe’s Home Centers (collectively,
“Defendants”) regarding alleged defects in certain Samsung-brand top-loading washing machines (“Washers”) that were the
subject of a voluntary recall initiated on November 4, 2016 (the “Voluntary Recall”). Plaintiffs allege that the Washers’ top
can detach from the chassis during operation (“Top-Separation”), and that, in certain Washers, the Washer drain pump can
break or detach (“Drain Pump Failure”). Defendants deny all of the allegations and that any of the Washers are defective.
Visit www.[xxxx].com for a complete list of Washers included in the Settlement.
Who is Included?: Defendants’ records show you may be a Settlement Class Member, which includes residents of the
United States and its territories who were original purchasers of a new Washer for household use.
Settlement Benefits: Settlement Class Members may be eligible to receive one or more of the following benefits. First,
Settlement Class Members who received a Recall Rebate under the Voluntary Recall before [Claims deadline] can request an
additional payment equal to the difference between the rebate amount they already received and 15.5% of the Estimated Purchase
Price of their Washer (“Enhanced Minimum Recall Rebate”). Second, Settlement Class Members who received a Recall Repair
under the Voluntary Recall can request a Recall Repair Additional Benefit consisting of a $25-$85 cash rebate for the purchase
of a new Samsung microwave or Samsung Major Home Appliance. Third, Settlement Class Members who actually have
experienced Top Separation within seven years after purchasing their Washer may receive a full refund of the Washer’s purchase
price and reimbursement of certain related expenses. Fourth, Settlement Class Members who actually have experienced Drain
Pump Failure may receive either repair of the Washer’s drain pump or reimbursement of prior Drain Pump Repair Costs and
reimbursement of certain related expenses. These benefits are available for Settlement Class Members who experienced Drain
Pump Failure in the past or experience Drain Pump Failure before [three years after Notice Date].
How to Get Benefits: To receive any Settlement benefits, you MUST submit a valid Claim Form online or by mail no later
than _____, 2018.
Your Rights: If you do nothing, your rights will be affected but you will not receive any Settlement benefits. If you do not
want to be legally bound by the Settlement or receive any Settlement benefits, you must exclude yourself by submitting an
Opt-out Form no later than _____, 2018. Unless you opt-out, you will not be able to sue or continue to sue the Defendants
for any claims resolved by this Settlement and released by the Settlement Agreement. If you stay in the Settlement (i.e., you
do not opt-out), you may object to it and notify the Court that you or your lawyer intend to appear at the Court’s Fairness
Hearing. Objections must be filed with the Court and served to Counsel no later than _____, 2018.
Fairness Hearing: The Court will hold a Fairness Hearing at _:__ _.m. on [date] at the U.S. District Court for the Western
District of Oklahoma, 200 NW 4th St., Oklahoma City, OK 73102. At the hearing, the Court will decide whether to approve
the settlement; attorneys’ fees, costs, expenses, and interest of up to $6,550,000, and a $100,000 service award to the Class
Representatives. If approved, Defendants will pay these amounts in addition to Settlement benefits.
